TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00485-CR




Vicki Jeannine Knight aka Vicki Jean Knight, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
NO. 675117, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
The trial court found appellant Vicki Jeannine Knight guilty of theft and assessed
punishment at 180 days’ incarceration and a $2000 fine.  See Tex. Pen. Code Ann. § 31.03(a), (e)(3)
(West Supp. 2005).  The court suspended imposition of sentence and placed appellant on community
supervision.
Appellant represents herself on appeal.  A reporter’s record was not requested and,
after appellant was given notice and an opportunity to cure, the appeal was submitted for decision
without a reporter’s record.  See Tex. R. App. P. 37.3(c)(1).  Appellant did not file a brief or respond
to this Court’s notices.  See Tex. R. App. P. 38.8(b)(4).  We have examined the record before us and
find no fundamental error that should be considered in the interest of justice.
 

The judgment of conviction is affirmed.
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop 
Affirmed
Filed:   May 5, 2006
Do Not Publish